 21321 NLRB No. 1FLORIDA COCA-COLA BOTTLING CO.1On November 7, 1995, the judge issued the attached decision.The Respondent filed exceptions and a supporting brief. The General
Counsel filed an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We also find no merit in the Respondent's allegations of judicialbias. On our full consideration of the record, we find no evidence
that the judge prejudged the case, made prejudicial rulings, or dem-
onstrated bias in his credibility resolutions, analysis, or discussion of
the evidence. In particular, we reject the Respondent's contention
that the judge improperly denied its request for a continuance so that
it could adduce evidence from Supervisor Steven Dechert. At the
start of the hearing, the judge advised all the parties that the hearing
would be conducted from July 10 through 12, 1995, and the Re-
spondent failed to offer a convincing explanation why it could not
make Steven Dechert available to testify during that time. Under
these circumstances, the judge's ruling was neither biased nor an
abuse of discretion.3The judge made a nonprejudical error in stating that Sales Man-ager Frank Clifford and Supervisor Kris Kroon were working at a
cold vault across the street from the Mobil station when they ob-
served employee Rigoberto Calvo at the fuel pump about noon on
June 15, 1994. They were actually working at a cold vault in the
Mobil station located across the street from the Respondent's Holly-
wood facility.1All dates are in 1994 unless otherwise specified.Florida Coca-Cola Bottling Company, Inc. andRigoberto Calvo and Max Duroseau. Cases 12±CA±16045, 12±CA±16362, and 12±CA±16126April 24, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDFOXThe issues presented for Board review are whetherAdministrative Law Judge Howard I. Grossman cor-
rectly found that the Respondent violated Section
8(a)(3) and (1) of the Act by issuing warnings to an
employee, withholding his paycheck, and suspending
and discharging him, all because of his union sym-
pathies and activities, and that the Respondent violated
Section 8(a)(1) of the Act by threatening to discharge
or take other unspecified reprisals against employees in
retaliation for their union activities, threatening to en-
gage in surveillance of its employees' union activities,
and promulgating an overly broad and unlawful rule
prohibiting discussion of the Union.1The Board hasconsidered the decision and the record in light of the
exceptions and briefs and has decided to affirm the
judge's rulings, findings,2and conclusions,3and toadopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Florida Coca-Cola Bottling
Company, Inc., Hollywood, Florida, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.Maria Kaduk-Perez and Hector O. Nava, Esqs., for the Gen-eral Counsel.Ronald G. Ingham, Esq. (Miller & Martin), of Chattanooga,Tennessee, for the Respondent.David Everett Marko, Esq. (De La O, Marko & Wang), ofMiami, Florida, for Charging Party Rigoberto Calvo.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Thecharge in Case 12±CA±16045 was filed by Rigoberto Calvo
(Calvo), an individual, on February 9, 1994,1with amendedcharges on March 25, and on December 22. Calvo filed the
original charge in Case 12±CA±16362 on June 30, with an
amended charge on July 25.Max Duroseau (Duroseau), an individual, filed the chargein Case 12±CA±16126 on March 16.Complaint issued on February 28, 1995. It alleges thatFlorida Coca-Cola Bottling Company, Inc. (Respondent or
the Company) violated Section 8(a)(1) of the National Labor
Relations Act (the Act) by: (1) threatening employees with
discharge in retaliation for their support of the United Steel-
workers of America, AFL±CIO, CLC (the Union); (2) giving
employees the impression that their union activities were
under surveillance; (3) impliedly threatening to discharge or
take unspecified reprisals against employees in retaliation for
their support of the Union; (4) making disparaging comments
to employees because of their support of the Union; and (5)
promulgating an overly board rule prohibiting employees
from discussing the Union during working hours on company
property.The complaint further alleges that Respondent violatedSection 8(a)(3) of the Act by taking the following action
against Calvo because of his support of the Union and pro-
tected concerted activities: (1) issuing warnings to him on
March 9 and 14; (2) withholding his paycheck in late April;
(3) suspending him on June 30; and (4) discharging him on
July 1.A hearing was held before me on these matters in Miami,Florida, on July 10, 11, and 12, 1995. Thereafter, the General
Counsel and the Respondent filed briefs. Based on the entire
record, including my observation of the demeanor of the wit-nesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Tennessee corporation, with an office andplace of business in Hollywood, Florida, where it is engaged
in the manufacture and distribution of soft drink products. 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The pleadings establish that Daniel was a supervisor and anagent.3The Company's list of evidence of union activity includes: (1)small groups of employees gathering in unusual places; (2) the
``grapevine'' becoming dead; (3) former employees show up and
talk to employees; (4) employees become ``busy'' during break peri-
ods, instead of relaxing; (5) new groups of employees form; (6) em-
ployee conversation dries up when a supervisor approaches; (7) an
increase in employee questions about company policies and benefits;
(8) employees present complaints in a militant manner; and (9) pre-
viously friendly employees become sullen and uncommunicative;
there are numerous other ``signs'' of union activity, and the super-
visors are instructed to learn them ``cold.'' G.C. Exh. 13.4R. Br. 3.During the 12 months preceding issuance of the complaint,a representative period, Respondent purchased and received
at its Hollywood, Florida facility goods and materials valued
at in excess of $50,000 directly from suppliers outside the
State of Florida. Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Union Campaign and the Company's ReactionThe Union began a campaign in late 1993. The Companylearned of the campaign, and held a series of management
meetings concerning it. Christopher Kroon, a supervisor at
the time, testified that he attended a meeting in late Decem-
ber. Service Center Manager Paul Daniel2told the assembledsupervisors that there was a union movement within the
plant, and that there was ``no way in hell that that was going
to happen.'' The Company distributed a document entitled
``Early Warning Signals'' of union activity. It details many
types of employee conduct from which a supervisor could
infer that union activity was taking place.3The supervisorswere told to keep their ``eyes and ears open for any signs
of union activity.'' Several employees, including Calvo, were
named specifically. Kroon, a supervisor, interpreted this to
mean that whenever a supervisor got the chance, he was to
terminate an employee engaged in union activity. Kroon in
fact was involved in the sequence of events leading to
Calvo's discharge, as related hereinafter.Richard Bennett, also a former supervisor, testified that heattended four management meetings, the first in late Decem-
ber 1993. At that meeting, Service Center Manager Daniel
told the supervisors to join groups of employees outside the
facility, and to break them up. The Company wanted to make
sure that employees were not talking together outside the fa-
cility. The supervisors were to document all infractions and
make sure that the employees were not passing out union
cards at the facility. Daniel said that if anybody was involved
with the Union they might as well look for another job be-
cause they would not be at the Company's facility.It was after this meeting in December that Calvo joinedthe union movement. Bennett attended another management
meeting a few days later, attended by supervisors and attor-
neys. Somebody asked whether the supervisors could identify
prounion employees. Two names, including Calvo's, were
mentioned. At this or a later meeting, Daniel said that after
``this thing is over,'' the Company was going to ``go after''
Calvo, according to Bennett.Although Daniel in general terms denied some of the state-ments attributed to him, he did not deny all of them. I credit
the detailed and specific testimony of Respondent's former
supervisors.At the next meeting that Bennett attended, he was askedby an attorney to name the employees under his supervision,
and to identify those whom he thought to be prounion.Bennett further testified that a supervisor told him that thelatter had the assignment of ``following'' Andrew Johnson,
a union activist. Bennett further averred that he told this to
Johnson.Lori Welch was the manager of the Company's human re-sources division, and was an admitted supervisor. She at-
tended several management meetings, and at one of them
Calvo's involvement with the Union was discussed. Welch
said that the supervisors were told that an employee had to
do something wrong in his job, and that they could not ter-
minate him for union activity.According to Respondent, it held about 20 meetings withemployees.4The Union filed a representation petition in early February1994, and an election was held on April 22. The Union lost.B. The Alleged Violations of Section 8(a)(1)1. The alleged threat to discharge DuroseauDuroseau was a union organizer. He testified that, in mid-February, Steven Dechert (an admitted supervisor) told him
that somebody had told Dechert that Duroseau was ``in-
volved with the Union.'' Dechert continued that, if the Union
did not ``pass through,'' he was going to kick Duroseau out
by the gate and fire him. Duroseau's testimony is uncont-
radicted and credited.This was an obvious threat to discharge an employee be-cause of his union activity and violated Section 8(a)(1).2. The alleged impression of surveillanceThe earliest act of unlawful interference alleged in thecomplaint took place in late January, according to Calvo. He
was then called into Daniel's office, in the presence ofWendy Steel and John Haligowski, admitted supervisors.The background to this meeting was a report to the Com-pany by another employee, Hatm Muhammad. He stated that
Calvo came up behind him on the highway, blinked his
lights, and caused Muhammad to pull over and stop. There-
after, according to Muhammad, Calvo solicited him to sign
a union card, and Muhammad later reported this to the Com-
pany.Calvo denied this version. He heard a strange noise in hiscar, and stopped to investigate. Another car stopped, then
Muhammad. The latter asked what happened, Calvo ex-
plained, and the two parted.The interview was the first time Calvo had been calledinto such a matter. According to Calvo, Daniel asked him to
explain an ``incident'' on the highway involving ``blinking
lights.'' Calvo replied that he did not know what Daniel was
talking about. Wendy Steel said that Daniel was interested in
the Company's ``problems.''``Does this have anything to do with the Union?'' Calvoasked Daniel. ``Well, you tell me,'' Daniel said. ``No, you 23FLORIDA COCA-COLA BOTTLING CO.5As noted, Calvo filed a charge on February 9.6G.C. Br. 5.tell me,'' Calvo responded. ``You call me here.'' Calvoadded that if the interview had anything to do with the
Union, he wanted to read something from a ``little paper,''
and stated that he intended to file a complaint with the Board
as soon as he left the meeting.5Calvo added that he had sim-ply been doing his job 100 percent. At this point, Supervisor
Haligowski said, ``If you've been doing your job one hun-
dred percent, I'm going to make sure that I do my job one
hundred percent.''As noted, the complaint alleges that Respondent createdthe impression that its employees' union activities were
under surveillance. The General Counsel argues that
Haligowski's statement conveyed the impression that he in-
tended to monitor Calvo's activities during working time be-
cause the latter was engaged in union activities.6The dialogue between Daniel and Calvo clearly shows Re-spondent's interest in whether the ``incident'' involved union
activities. Haligowski's statement could reasonably be inter-
preted to mean that the Company believed that union activi-
ties were involved. The supervisor's statement in response to
Calvo, that he intended to do his own job 100 percent, had
no meaning apart from a declaration of intention to monitor
Calvo's union activities. It certainly had nothing to do with
Calvo's work performance, as this was not a subject under
discussion.I therefore conclude that Haligowski's statement expressedan intention to monitor Calvo's union activities. Although the
statement verbalized a threat rather than ongoing activity, it
was within the ambit of the complaint allegation, and I con-
clude that it violated Section 8(a)(1).3. The first alleged threat to discharge Calvo and theno-solicitation rule(a) Summary of the evidenceCalvo went to the plant on Friday during the first weekof February 1984, to pick up his paycheck. He parked his
car in the parking lot and talked to employees about the
Union and other matters. Supervisor Haligowski was sitting
in his own car, ``hiding there,'' according to Calvo. After a
short time, Calvo moved his car to another location, Branch
Manager Daniel came running after him and knocked on his
car. Calvo opened the window, and Daniel said, ``You re-
member the `little paper' that you read? Now you can call
your lawyer.''Later in the week, according to Calvo, Daniel called himinto his office, and made a number of statements that he did
not want to see Calvo talking with other employees during
working hours; that he did not want to see Calvo talking
with employees in the company parking lot; and that he did
not want to see Calvo talking with anybody.On cross-examination, Daniel contended that he merely re-peated company rules to Calvo in the parking lot. Daniel was
asked whether employees could talk about various subjects,
and said that they could. Asked whether they could talk
about the Union, Daniel distinguished ``talking about'' from
``soliciting for'' the Union, and, after repeated questioning,
testified that employees could talk about the Union on work-
ing time. However, Daniel also agreed that his pretrial affida-vit affirms that he told Calvo several times that he did notwant Calvo to talk about the Union during working time. At
the hearing, Daniel denied that he said this to Calvo. He then
affirmed that his affidavit states that he allowed Calvo the
right to talk about anything during break periods. Asked
again whether he told Calvo that he could not talk about the
Union, Daniel returned to his original distinction between
``talking'' and ``soliciting''ÐCalvo could not ``recruit'' for
the Union.(b) Factual and legal conclusionsDaniel's contradictions and equivocations are those of un-reliable witness. I find that on the Friday following Calvo's
visit to the parking lot, Daniel told him he did not want
Calvo talking with other employees during working hours or
in the parking lot, or with other employees at any time. Dan-
iel further admitted that he had no rule against employees
talking about other subjects, but that Calvo could not ``re-
cruit'' for the Union at any time. Calvo's testimony is con-
sistent with company policy as explicated by former Super-
visor Bennett.I conclude that Respondent promulgated a rule prohibitingCalvo from discussing the Union with other employees at
any time, but permitted employees to discuss other subjects.
This was unlawful under established Board precedent. Angel-ica Health Care Services Group, 284 NLRB 844 (1987).Bennett's versionÐthat talk about the Union was prohibited
during ``working hours''Ðwas equally unlawful. BorunBros., 257 NLRB 156 (1981); Essex International, 211NLRB 749 (1974).Daniel's statement to Calvo in the parking lot, that the lat-ter could call his lawyer ``now,'' was made after Calvo had
talked to other employees. Daniel's statement could reason-
ably have been interpreted to mean that the Company in-
tended to take action against Calvo that would require the
latter to obtain legal assistance. This could only have meant
discharge or other adverse action. I find that, by making this
statement, Daniel violated Section 8(a)(1).4. Additional alleged threats of discharge or unspecifiedreprisals against Calvo(a) The factsCalvo was a union observer at the election held on April22. He testified that, after it became apparent that the Union
had lost, Daniel came up to him, thrust his face a few inches
from Calvo's, and said, ``You're a flking loser.'' Danielagreed that he spoke to Calvo, but asserted that he merely
said, ``You lost.''Calvo's practice was to go in on Friday's, when he did notwork, and pick up his paycheck from the switchboard opera-
tor. If she did not have it, he would go to Daniel's secretary.
On the Friday following the election, neither the switchboard
operator nor Calvo's supervisor had the paycheck. Calvo
went to Daniel's secretary, who told him to go into Daniel's
office. He did so. Daniel held up his check and asked, ``Why
do you want this check?'' ``I work for money,'' Calvo re-
plied, ``and that's my check.''Daniel replied, ``Wait till you go to Pepsi-Cola to ask fora check.'' Calvo responded that he worked for Coca-Cola,
and Daniel responded, ``Well, you should go there and ask
for a check. They're your brothers.'' 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7This incident forms the factual basis for the allegation that thewithholding of the check constituted unlawful discrimination. This
allegation is considered, infra.8Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v.Transportation Management Corp., 465 U.S. 393 (1983).9G.C. Exh. 2(d).10R. Br. 7.11G.C. Exh. 2(e).12Supra.13R. Br. 14.(b) Legal conclusionsDaniel's statement to Calvo after the election merely con-veyed the obvious fact that the Union had lost. Calling Calvo
a ``loser,'' with or without the expletive, may be construed
to mean that Daniel considered Calvo to be an ineffective
union representative. However, this is insufficient to set asidean election. Swingline Co., 256 NLRB 704, 715 (1981). Ireach the same conclusion with respect to the complaint alle-
gation that the statement constituted unlawful interference,
and shall recommend that this allegation be dismissed.The statements made by Daniel in connection with thepaycheck require a different conclusion. Daniel's statement
that Calvo should go to another employer and ask for a
check implies that Calvo's employment with Respondent was
coming to an end. In fact, it did. I conclude that the state-
ment constituted unlawful interference.7C. The Alleged Discriminatory Warnings1. General principlesThe General Counsel has the burden of establishing aprima facie case that is sufficient to support the inference
that protected conduct was a motivating factor in the em-
ployer's decision to discipline an employee. Once this is es-
tablished, the burden shifts to the Respondent to demonstrate
that the discipline would have been administered even in the
absence of the protected conduct.82. The warning for the alleged failure to reportforwork
(a) Summary of the evidenceOn March 9, Respondent, through Paul Clifford (an admit-ted supervisor), issued the following warning to Calvo assert-
ing that he was ``AWOL'' on March 5. The warning reads:All merchandisers were told to check the weeklyschedule due to vacations. Rico (Calvo) normally had
Friday's and Saturday's off, but due to the shortfall
Rico only had Friday off. Rico did not look at the
schedule therefore was AWOL.9Calvo testified that he had Friday's and Saturday's off forseveral months. This is confirmed by the warning itself.
Calvo further testified that he checked the schedule every
day, and did so on the Thursday preceding March 5. There
was no change Calvo had to do this, he affirmed, because
he had a ``swing shift,'' and his route constantly changed.When Clifford gave Calvo the warning, Calvo asked to seethe schedule. It had originally been typed, but it was changed
in pen or pencil, with Calvo assigned for Saturday.Clifford then took Calvo to a conference room and said,``Rico I respect your beliefs.'' ``I'm just doing my job. PaulDaniel told me to do it. He knew that you didn't work thatday.''Clifford testified that the schedule was posted biweekly inhis office, and that he made a change in it to take effect the
first week of February. He could not recall the exact date
that he made the change. Clifford also stated that he told
Calvo about it, but could not remember the date.Respondent contends that Calvo was at a meeting in whichClifford discussed the change.10Calvo was asked whether hewas present, and responded, ``No. I don't know.'' He asked
Clifford whether the latter had seen him at the meeting, and
the supervisor said he was not sure.(b) Factual analysisCalvo gave a logical reason to support his testimony thathe checked the schedule every day  he was a ``swing'' driverwith changing routes, and wanted to know where his next
route would take him. His testimony that the schedule was
unchanged on the Thursday preceding his Saturday day of
``AWOL'' could only be controverted by credible evidence
that it had been changed prior to that date. There is no such
evidence in Clifford's assertions. Calvo's testimony that the
schedule had been typed, and changed by hand is not contra-
dicted by Clifford. Further, Calvo's testimony that Clifford
told him that Daniel asked Clifford to do it because the
former know that Calvo did not work on Saturday, is
uncontradicted, and credited. Although Respondent contends
that Calvo was present at a meeting discussing the change,
or that Clifford notified him, the evidence recited above is
insufficient to establish this.I conclude that Respondent did not change the scheduleprior to March 5, and that Daniel told Clifford to change the
schedule after March 3, and to issue the warning to Calvo.3. The warning for alleged ``harassment''On March 14, Respondent issued a warning to Calvo thatasserts misconduct of ``threatening, assaulting, fighting with
or harassing employees or customers.'' It reads in part:Employee has been reported to have harassedcoworkers including threats and inappropriate physical
contactÐthis will not be tolerated. ``Witness (if any):
coworkers.''11Respondent argues that Calvo's first misconduct consistedof the ``blinking light'' incident discussed above,12whenCalvo assertedly caused Hatm Muhammad to stop on an ac-
cess road, and solicited him to join the Union. Calvo denied
that he ever caused another driver to pull off a road by blink-
ing lights.In a second incident Calvo allegedly threatened Muham-mad, told him that Hispanic persons should stick together,
bumped or pushed his shoulder, and grabbed his arm.13Supervisor Daniel testified that Muhammad reported thesecond incident about a month and a half after the ``blinking
light'' incident, which took place in late January. In
Muhammad's pretrial affidavit, however, he contends that the 25FLORIDA COCA-COLA BOTTLING CO.14G.C. Exhs. 2(a), (b), and (c).15Id.16G.C. Exhs. 14, 15, and 20±23blinking light incident occurred on April 1, and the secondincident the next day. Muhammad also gave other dates for
other encounters with Calvo.Calvo testified that he was called into a meeting on March14 with Supervisors Daniel and Welch and was handed the
warning quoted above. Calvo asked who the employees were
that had made accusations against him. He testified, corrobo-
rated by Daniel, that the Company refused to give him any
names. Former Supervisor Bennett testified that he had never
given a warning to an employee for harassing another em-
ployee.I do not credit the contradictory testimony of Daniel andMuhammad, and conclude that the Company did not provide
Calvo with the name or names of his accusers.4. The withholding of Calvo's paycheckRespondent's action in compelling Calvo to go to Danielfor his paycheck on the Friday following the election was
obviously discriminatory.5. Other evidence of animusFormer Supervisor Bennett testified that, prior to the ad-vent of the union campaign, he had total discretion in the
issuance of warnings. When the union drive began, however,
Service Center Manager Daniel instructed the supervisors to
``document'' everything that went on. Prior to this time,
Bennett had never issued a warning.Calvo testified without contradiction that he received nowarnings prior to the union campaign. On December 15,
1993, Supervisor Tommy Waite issued a warning to Calvo
for violation of a safety rule, and another one the next day,
December 16, for ``unsatisfactory performance.'' On Decem-
ber 28, Waite issued Calvo a warning for an unexcused ab-
sence.14Calvo testified that Waite told him that ``they'' told Waiteto give Calvo the warnings, but that Waite was going to
``hide'' them. Human Resources Manager Welch did not
sign off on the first two warnings until January 15, and the
third on January 28.15As noted above, it was in late Decem-ber 1993 after a speech by Daniel, that Calvo joined the
union movement.6. Legal conclusionsThe evidence establishes Calvo's participation in the unioncampaign, Respondent's knowledge of this fact, and its ani-
mus against union organizers in general and Calvo in par-
ticular. The facts in the first warning show that Supervisor
Clifford did not change the printed schedule prior to Calvo's
Saturday day off, and that Clifford told Calvo that Daniel
told Clifford to issue the warning because Daniel knew that
Calvo had Saturday off. This constitutes explicit evidence of
discriminatory motivation.With respect to the second warning, Respondent's evi-dence is contradictory, and its failure to inform Calvo of the
person or persons who made the charges against him made
it impossible for Calvo to defend himself, and constituted ad-
ditional evidence of unlawful motivation.The fact that Supervisor Waite told Calvo that ``they'' toldWaite to issue the December 1993 warnings  the first thatCalvo had receivedÐat about the time that the Company
learned of the union campaign, constitutes additional evi-
dence. A month later, when Human Resources Manager
Welch signed the warnings, Respondent was certain about
Calvo's role in the campaign, and Daniel stated at a manage-
ment meeting that the Company was going to ``go after''
Calvo after the union matter was over.I conclude that the General Counsel has established astrong prima facie case that the two warnings alleged in the
complaint were discriminatorily motivated, and that the Com-
pany has not demonstrated that it would have issued the
warnings in any event. I therefore find that, by doing so, Re-
spondent violated Section 8(a)(3) and (1) of the Act.Respondent's action in compelling Calvo to go to Danielfor his paycheck on the Friday following the election was
also violative of Section 8(a)(3) and (1).D. The Suspension and the Discharge1. The Company's method of distributionRespondent utilized account representatives, bulk drivers,and merchandisers to distributes its products to the stores.
The account representatives took the orders, and the bulk
drivers delivered them, and placed them in a designated loca-
tion in the store, usually in the backroom. The merchandisers
then placed the merchandise on the shelves.Some merchandisers had regular routes, and others were``swing'' drivers, with routes that changed. Calvo was a
``swing'' merchandiser. They were supervised by a mer-
chandising supervisor. The merchandisers picked up their ve-
hicles at the Company's Hollywood location, and drove to
their routes in a manner that brought them there after the
bulk driver had made a delivery. Some large stores had to
be serviced twice daily.The merchandisers reported their servicing of a store on amerchandising report. This was a document on which the
merchandiser was supposed to list his activity for the dayÐ
names of the stores, the arrival and departure times, the
amount of products displayed, and other information. The
document had a column labeled ``Store Manager,'' where
store personnel put their signatures or initials indicating that
the store had been serviced. There is evidence in the record
of merchandising reports that are not filled out accurately or
completely.16One of Respondent's asserted reasons for dis-ciplining Calvo is based in part on alleged inaccuracies on
a merchandising report.2. The events of June 15 to July 1, 1984(a) Summary of the evidenceCalvo arrived at the plant at the starting time of 6 a.m.on June 15. He was assigned to service five stores on that
day. Because he was a ``swing'' driver, he was given a map
of the route. Calvo could not find the vehicle originally as-
signed to him, obtained another, and was a few minutes late
starting out.Calvo's first stop was Publix Market No. 292 in BocaRaton, a large store. Calvo serviced this store, then Publix 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17G.C. Exh. 6.18CPX Exh. 1.19G.C. Exh. 24; testimony of Receiving Manager Burns Rader.20G.C. Exh. 6.21Id.Market No. 324, and Winn Dixie Stores 360 and 355. Allof these deliveries are evidenced by a stamp of the respective
store on the merchandise report, and an initial in the right-
hand column.17Calvo testified that clerks frequently initialthe merchandise reports if the manager is not available.Calvo noted that his gas was low. His next stop was aWal-Mart store near his last stop. Calvo was concerned about
finishing the route, which was unfamiliar to him. He called
the Wal-Mart store, and learned that the bulk delivery driver
had not yet been there. Calvo then called the company office,
and obtained the beeper number of the driver. He called the
driver, and obtained the latter's promise to call Calvo as
soon as the products were delivered.Calvo then returned to a Mobil fuel pump located at theCompany's Hollywood plant. He was there at 12:12 p.m., ac-
cording to a report from Mobil.18While filling his tank,Calvo was beeped by the bulk driver, who notified him that
delivery had been made. The Wal-Mart store records and the
testimony of its receiving manager show that the delivery
was made at about 12:21 p.m.19The remaining two stops on Calvo's route were the Wal-Mart store, and the Publix 292 store for a second visit. Ac-
cording to Calvo, he did not complete filling his tank on re-
ceipt of the call from the bulk driver, and left immediately
for the Wal-Mart store in order to avoid being late. Because
of his unfamiliarity with the territory, he passed the Publix
292 store first and serviced it. He then went to the Wal-Mart
store, and merchandised a small order.Calvo's merchandise report states that he arrived at thePublix 292 store for the second time at 12:10 p.m. and left
at 1 p.m.; that he arrived at the Wal-Mart store at 1:10 p.m.
and left at 2 p.m.20Opposite the merchandise report for theWal-Mart store appears the signature of ``Rosemary Golis.''
Rosemary Golis was called as a witness by Respondent, and
identified the signature as hers. She explained that she was
working on the service counter and had authority to sign
merchandising reports when authorized by the store manager.In the signature block for the Publix 292 store is an initialthat appears to be a ``C.'' Calvo could not identify the per-
son who made this initial. At the bottom of the merchandis-
ing report there are two stamps showing Publix 292 store,
and one for Publix 324 store. All three stamps are side by
side at the bottom of the report.21When Calvo returned to the plant after servicing thestores, he estimated the times indicated on the merchandise
report, and clocked out at 2:45 p.m.Sales Manager Frank Clifford and Supervisor Kris Kroonwere working at a cold vault across the street from the fuel
pump. Kroon saw Calvo at the pump at about noon, and re-
ported this to Clifford. Clifford stated his belief that Calvo
could not have serviced the last two Boca Raton stores. Late
in the afternoon, he reported this to Service Center Manager
Daniel, who told him to call the Mobil fuel company office
in Louisiana and ask for the sales records of that day.Clifford testified that he had a voice mail message left atabout 2:35 p.m. from Glen McDade, assistant service man-
ager of Publix 292 store, asserting a service problem at thestore, and that Clifford returned the call. McDade was calledas a witness by Respondent, but did not recall any service
problem with respect to Respondent's product on June 15.
McDade testified that he did not put the store stamp on a
merchandise report twice for the same delivery, and did not
know of any store personnel who did so. Although McDade
did not recognize the initial appearing on the merchandise re-
port the second time, he could not recognize the initials on
numerous merchandise reports shown to him.Frank Koenig was the account manager for Publix 292store. He testified on direct examination that he was beeped
by Publix store 292 on the afternoon of June 15, went to the
store, and observed that the shelves for the Company's prod-
uct were only partially full, although there was a delivery in
the back. On cross-examination, Koenig recalled that the day
was a Wednesday, but could not recall whether it was in
June or another month.Patrick Henry was the account manager for the Wal-Martstore. He testified that he walked into that store on June 15,
and observed that Respondent's product had not been mer-
chandised. However, Henry also testified that he went into
the Wal-Mart store on Mondays, Tuesdays, and Thursdays,
but not on Wednesdays. As indicated, June 15, 1994, the day
in question, was a Wednesday.The next day, June 16, Clifford informed Human Re-sources Manager Lori Welch about Calvo's presence at the
fuel pump at about noon. She also told Clifford to get the
documents from the Mobil office.Service Manager Daniel testified that he saw Calvo's June15 merchandising report on the following day, June 16. From
the fact that the Publix 292 stamp appeared twice, Daniel
concluded that Calvo had serviced it twice, and had then
come down to the Mobil fuel pump. Daniel did not call ei-
ther of Calvo's last two stops to determine whether they had
been serviced the prior day and conceded that he had not re-
ceived any complains about Calvo.The Mobil report arrived on June 29, and Calvo wascalled the next day to an interview with Daniel, Clifford, and
Employee Relations Manager Gail Beatty. Daniel said that
Calvo's merchandise report was inconsistent with the Mobil
report, since Calvo could not have been at both the Publix
account in Boca Raton and the fuel pump in Hollywood at
about noon. Calvo acknowledged that the times on the mer-
chandise report were erroneous, but stated that he had in fact
serviced the last two stores. At one point, Daniel apparently
believed that Calvo had serviced the last two stores, but
wanted to know what Calvo did until his checkout time of
2:45 p.m. When Calvo explained that he returned to Boca
after fueling his vehicle, Daniel asked the reason. He then
contended that it would have been impossible for Calvo to
have traveled to the last two stops and to have returned by
2:45 p.m. In response to Daniel's questions, Calvo told him
that he had traveled the Turnpike between Hollywood and
Boca Raton, Daniel told Calvo that he was going to travel
the same route to test the accuracy of Calvo's report. In the
meantime, Calvo was suspended.Daniel testified that he went from Hollywood to the Publix292 store in Boca Raton that afternoon, that it was a 35-mile
trip, and that it took him 43 minutes to arrive at the store,
using the Turnpike. He did not go to the nearby Wal-Mart
store, and did not go into either store to inquire whether they
had any recent merchandising problems. On the basis of his 27FLORIDA COCA-COLA BOTTLING CO.22R. Br. 21.23Id.24Id. at 23.trip data, Daniel concluded that Calvo could not have madethe round trip and serviced the two accounts between about
12:30 and 2:45 p.m., his checkout time.On the next day, Daniel called Calvo into his office andsaid that Daniel had driven the route and that it took 45 min-
utes. Accordingly, Calvo could not have driven back to Boca
Raton and serviced the stops. Calvo replied that he drove
faster than Daniel, and that it took him 25 minutes to make
the trip. Daniel replied that Calvo was violating the Compa-
ny's policy about observing the speed limits. He told Calvo
that he was discharged.Human Resources Manager Welch participated in the deci-sion and approved of it. She relied entirely on documents
supplied to her by management personnel. Welch gave a va-
riety of reasons for her decision. First, called as a witness
by the General Counsel, she stated her belief that Calvo had
serviced all of his accounts on June 15. In a pretrial affidavit
in September 1984, about 3 months after the discharge,
Welch said it was her opinion that Calvo had finished all his
routes by about noon, and was unaccounted for until his
clockout time of 2:45 p.m. He was discharged because he
``falsified'' documents. Asked why she obtained the Mobil
report, Welch replied, ``Because of Mr. Calvo's high Union
profile, and the fact that he told us he had an attorney, we
wanted something in black and white that told us where he
was.'' Welch did not believe that he had ``gone back to
Boca.'' She did not call any of Calvo's accounts for June 15
to determine whether they had any merchandising problems.Former Supervisor Kroon testified that after Calvo's dis-charge, Daniel held a management meeting and said that
Calvo had ``finally been caught.''(b) Factual and legal conclusionsThe first problem is to ascertain Respondent's position.Does it contend that Calvo did finish his stops by about
12:15 p.m., wrote down erroneous times for the last two
stops, and was unaccounted for until 2:45 p.m.? Or does it
assert that he did not service the last two stops, and falsified
his merchandise report to indicate that he had done so?There is evidence to support an inference that, during thehearing, the Company took both positions. Respondent's
brief asserts the latter contention. The Company first distin-
guishes a ``mistake'' from ``falsification.'' It then states:There is ample evidence in the record that merchan-disers frequently made errors on their merchandising re-
ports regarding the times that they arrived and left par-
ticular accounts  but they were unintentional. Moreover,there was evidence that merchandisers also on occasion
simply failed to enter any times at all in their mer-
chandising reports. Respondent does not dispute this.22This was not, however, the nature of Calvo's misconduct,according to Respondent. He ``intentionally and deliberately
wrote down the times for which he claimed he merchandised
Wal-Mart and Publix 292 on June 15, 1994, when in fact he
had not.''23In support of this position, Respondent cites thereports of Account Executives Koenig and Henry, and the
fact that the fuel pump records show that Calvo was thereat about the same time he said he was at the Publix 292store.24The evidence cited by Respondent must be weighedagainst that elicited by the General Counsel. Koenig's testi-
mony is not persuasive because he could not remember themonth that he assertedly saw the condition in the Publix
store. Clifford's testimony about a voice mail complaint from
Assistant Store Manager McDade is hearsay, and McDade
himself did not remember any such incident.Weighed against this evidence is the indisputable fact thatthe Publix 292 stamp appears twice on the merchandise re-
port, while Assistant Store Manager McDade testified that
the report is not stamped twice for the same delivery. Al-
though the person who initialed the second merchandising
activity could not be identified, the second stamp on the re-
port constitutes documentary evidence corroborating Calvo's
testimony that he did service the store a second time on June
15. Daniel testified that he reached the same conclusion
when he saw the report.As for the Wal-Mart store, the person who signed the re-port, Rosemary Golis, appeared and identified her signature.
This constitutes evidence supporting Calvo's position that he
serviced the Wal-Mart store. Account Executive Patrick
Henry did not even go into the store on Wednesdays, the day
in question.Daniel's travel data is insufficient to offset the weight ofCalvo's testimony supported by documentary evidence. As
noted, Calvo contested Daniel's assertion that it took 45 min-
utes to drive from Hollywood to the stores in Boca Raton.
The issue is not whether Calvo was violating the speed limit,
as suggested by Daniel, but how long it actually took him.
According to Calvo, it took 25 minutes one way, or just
under an hour for a round trip. According to Daniel, it took
about 45 minutes one way, or just about an hour-and-a-half
for a round trip. Assuming that Calvo departed Hollywood
about 12:30 p.m. and was back at 2:45 p.m., a span of 2
hours and 15 minutes, there were either 45 minutes or 1 hour
and 15 minutes to service the two stores, depending on
which travel time assessment is utilized. Although this is not
a particularly large window of time, the evidence is insuffi-
cient to establish that it was impossible. The stores were near
each other. Measured against the indisputable documentary
evidence that Calvo serviced the last two stops, Respondent's
travel time arguments are not persuasive. I conclude that
Calvo in fact did service the last two stops on June 15.The evidence is overwhelming that Respondent's motiva-tion in suspending and firing Calvo was discriminatory in na-
ture. During a management meeting, Service Center Manager
Daniel said that the Company was going to ``go after'' Calvo
when the union matter was over. And, when it was over and
Calvo was discharged, Daniel told supervisors that the Com-
pany had ``finally caught'' him. Welch referred to Calvo's
``high Union profile.'' An inference of unlawful motivation
is further supported by the acts of interference against Calvo
cited above.In addition, neither Daniel nor Welch called either of thestores to determine whether Calvo had serviced them. Calvo
was not called to correct his alleged deficiencies. Daniel
made a trip up to Boca Raton, and was at the Publix 292
store, but never bothered to go inside and make an inquiry. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25Under New Horizons, interest is computed at the ``short termFederal rate'' for the underpayment of taxes as set out in the 1956
amendment 26 U.S.C. §6621. Interest accrued before January 1,

1987 (the effective date of the amendment) shall be computed as in
Florida Steel Corp., 281 NLRB 651 (1977).26If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.This constitutes failure to conduct a complete and fair inves-tigation, and is evidence of discriminatory motivation under
established Board law. Daniel's own testimony shows that he
did not believe the charge against Calvo. Respondent's shift-
ing positions during this proceeding constitute additional evi-
dence of unlawful purpose.I conclude that Respondent suspended Calvo on June 30,1994, and discharged him on July 1, because of his union
activities and sympathies, in violation of Section 8(a)(3) and
(1) of the Act.In accordance with my findings above, I make the follow-ingCONCLUSIONSOF
LAW1. The Respondent, Florida Coca-Cola Bottling Company,Inc. is an employer engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL±CIO, CLC is alabor organization within the meaning of Section 2(5) of the
Act.3. By engaging in the following acts and conduct, Re-spondent violated Section 8(a)(1) of the Act:(a) Threatening to discharge employees because of theirunion activity.(b) Threatening to engage in surveillance of its employees'union activities.(c) Threatening to discharge or take other unspecified re-prisals against employees in retaliation for their union activi-
ties.(d) Promulgating an overly broad and unlawful rule pro-hibiting discussion of the Union among its employees.4. By engaging in the following acts and conduct, Re-spondent violated Section 8(a)(3) and (1) of the Act:(a) Issuing warnings to employee Rigoberto Calvo onMarch 9, and 14, 1994, because of his union sympathies and
activities.(b) Withholding Calvo's paycheck in late April 1994, be-cause of his union sympathies and activities.(c) Suspending Calvo on June 30, 1994, and discharginghim on July 1, 1994, because of his union sympathies and
activities.5. The foregoing unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.6. Respondent has not violated the Act except as hereinspecified.REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that it be or-
dered to cease and desist therefrom and take certain affirma-
tive action designed to effectuate the purposes of the Act.It having been found that Respondent unlawfully issuedwarnings to Calvo on March 9 and 14, 1994, withheld hispaycheck in late April 1994, suspended him on June 30,
1994, and discharged him on July 1, 1994, it is rec-
ommended that Respondent be ordered to offer him reinstate-
ment to his former position, without prejudice to his seniority
or other rights and privileges or, if any such position does
not exist, to a substantially equivalent position, dismissing if
necessary any employee hired to fill such position, and to
make him whole for any loss of earnings he may have suf-fered because of Respondent's unlawful conduct by payinghim a sum of money equal to the amount he would have
earned from the date of his unlawful suspension and dis-
charge to the date of an offer of reinstatement, less net earn-
ings during such period to be computed in the manner estab-
lished by the Board in F. W. Woolworth Co., 90 NLRB 289(1950), with interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).25I shall also recommend that Calvo's warnings on March9 and 14, 1994, his suspension on June 30, and his discharge
on July 1, be removed from Respondent's records, and that
Respondent be required to notify Calvo in writing that this
has been done, and that such actions will not be relied on
as a basis for future discipline of Calvo. I shall further rec-
ommend that Respondent be required to tell Calvo in writing
that future paychecks will not be withheld.Further, I shall recommend Respondent be required to re-scind its unlawful order prohibiting employee discussion of
the Union, and incorporate the rescission in a notice, to be
posted.On the foregoing findings of fact and conclusions of lawand the entire record I recommend the following26ORDERThe Respondent, Florida Coca-Cola Bottling Company,Inc., Hollywood, Florida, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Threatening to discharge employees because of theirunion activity.(b) Threatening to engage in surveillance of its employees'union activities.(c) Threatening to discharge or take other unspecified re-prisals against employees for engaging in union activities.(d) Promulgating or enforcing an overly broad rule prohib-iting its employees' discussion of the Union.(e) Discouraging membership in United Steelworkers ofAmerica, AFL±CIO, CLC, or any other labor organization,by discharging or otherwise disciplining employees because
of their union activities, or by discriminating against them in
any other manner with respect to their hire, tenure of em-
ployment, or terms and conditions of employment.(f) Withholding its employees' paychecks because of theirunion activities.(g) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Rigoberto Calvo reinstatement to his former po-sition or, if any such position no longer exists, to a substan-
tially equivalent position, dismissing if necessary any em- 29FLORIDA COCA-COLA BOTTLING CO.27If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ployee hired to fill the position, and make him whole for anyloss of earnings he may suffered by reason of Respondent's
unlawful suspension and discharge of him in the manner de-
scribed in the remedy section of this decision.(b) Remove from its records all references to its unlawfulwarnings issued to Calvo on March 9 and 14, 1994, its sus-
pension of him on June 30, and its discharge of Calvo on
July 1, 1994, and notify him in writing that this has been
done, and that such discipline shall not form the basis for
any future discipline of him. Respondent shall also inform
Calvo in writing that it will not withhold any future pay-
check lawfully due him. Further, Respondent shall rescind its
overly broad and unlawful rule prohibiting discussion about
the Union by its employees.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, and all other
records necessary to analyze the amount of backpay due
under the terms of this Order.(d) Post at its facility at Hollywood, Florida, copies of theattached notice marked ``Appendix.''27Copies of the notice,on forms provided by the Regional Director for Region 12,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten to discharge employees because oftheir union activity.WEWILLNOT
threaten to engage in surveillance of ouremployees' union activities.WEWILLNOT
threaten to discharge or take unspecified re-prisals against our employees because of their union activi-
ties.WEWILLNOT
promulgate or enforce an overly broad andunlawful rule prohibiting our employees' rights to discuss the
Union.WEWILLNOT
discourage membership in the United Steel-workers of America, AFL±CIO, CLC, or any other labor or-
ganization, by discharging or otherwise discriminating
against employees because of union activities, or by discrimi-
nating against them in any other manner with respect to their
hire, tenure of employment, or terms and conditions of em-
ployment.WEWILLNOT
withhold paychecks from our employees be-cause of their union activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer Rigoberto Calvo reinstatement to hisformer job, and make him whole with interest, for any loss
of earnings he may have suffered because of our unlawful
suspension and discharge of him.WEWILL
remove from our records all references to ourunlawful warnings issued to Calvo on March 9 and 14, 1994,
our suspension of him on June 30, and his discharge on July
1, 1994, and notify him in writing this has been done andthat such actions will not be used to justify further discipline
of him.WEWILL
rescind our overly broad and unlawful rule pro-hibiting discussion of the Union by our employees.FLORIDACOCA-COLABOTTLINGCOMPANY,INC.